DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FOURTH DISTRICT

                   EXIST, INC., a Florida Corporation,
                               Appellant,

                                     v.

  HUNTER DISTRIBUTING, INC., a Florida Corporation, The Estate of
   DEBBIE HUNTER, an individual, GARY HUNTER, an individual,
     SCOTT ALLEN, and GATEWAY BANK OF FLORIDA, INC.,
                    a Florida Corporation,
                          Appellees.

                               No. 4D17-3910

                           [December 6, 2018]

   Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Broward County; Jeffrey R. Levenson, Judge; L.T. Case No. 10-036666
CACE (09).

   Richard J. Lee of Richard J. Lee, P.A., Hollywood, for appellant.

    Scott W. Cichon and Pamela R. Masters of Cobb Cole, Daytona Beach,
for appellee Gateway Bank of Florida, Inc.

PER CURIAM.

   Affirmed.

TAYLOR, CIKLIN and CONNER, JJ., concur.

                           *          *          *

   Not final until disposition of timely filed motion for rehearing.